Citation Nr: 0331608	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic headaches.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the RO, which 
increased the rating for the veteran's 
post-traumatic headaches from 0 to 10 percent, effective from 
the date of receipt of his claim.  He appealed for a rating 
higher than 10 percent.


REMAND

When filing his claim in May 2000, the veteran indicated that 
a private physician, W.M., was currently treating him.  The 
veteran also indicated he had undergone some tests at Kaiser 
Permanente, and that he would be submitting those records 
as soon as possible.  

In response, the RO sent the veteran two letters in November 
2000 informing him that VA would attempt to obtain his 
private records for him, if he completed and returned the 
enclosed releases (VA Form 21-4142s) with the necessary 
information.  The RO asked that he respond as soon as 
possible, preferably within 60 days.  The RO also indicated 
that, if he failed to respond within one year, VA would not 
be able to pay the requested benefit-if eventually granted, 
before the date of receipt of the information and/or 
additional evidence.

The veteran fully completed and returned the VA Form 21-
4142s, as requested, and his records subsequently were 
obtained from Kaiser Permanente.  But it does not appear that 
any records were obtained from his private physician, W.M.  
There is a letter in the file, dated July 24, 2001, 
indicating the RO requested this private physician's records, 
but there apparently has been no response from him.



The RO sent the veteran additional letters in February 2002 
concerning his election to have a decision review officer 
(DRO) take a look at his case and specifically apprising him 
of the Veterans Claims Assistance Act of 2000 (VCAA).  As 
well, the RO enclosed additional releases (VA Form 21-4142s) 
in case more records needed to be obtained.  And the RO 
enclosed a separate form for the veteran to specifically 
indicate that he had no additional evidence or information to 
submit in regards to his appeal.

The veteran signed and returned the waiver form in March 
2002, indicating he had no additional evidence or information 
to submit in regards to his appeal.  Ordinarily, this would 
be sufficient to proceed with his case.  But none of the 
letters the RO sent him prior to receiving this response 
informed him that VA never actually received any records from 
his private physician, W.M., and that, consequently, he 
ultimately bears the responsibility of obtaining these 
private records.  In fact, the February 2002 VCAA notice 
letter included a specific heading for denoting exactly what 
information or evidence still was needed from him, but there 
was absolutely no mention of the still unobtained records 
from his private physician, W.M.  Moreover, the notice letter 
soliciting his waiver specifically informed him that it 
appeared all of the necessary evidence concerning his appeal 
already had been submitted or obtained.  That, however, was 
not the case.

Thus, the end result is that, although VA initially told the 
veteran that it would obtain his private medical records from 
W.M., which he was prepared to obtain himself and forward to 
the RO on his own, those records were never obtained, even 
though requested.  Thus, pursuant to the VCAA, the veteran 
must be advised of this still missing evidence and of whose 
ultimate responsibility (his) it is for obtaining it.  

Additionally, it appears that in March 2000 the veteran 
underwent a computerized tomography (CT) scan of his head 
while receiving treatment for syncope of undetermined cause.  
It does not appear, though, that the January 2001 VA contract 
examiner was apprised of this study, much less the results of 
it, or of the veteran's complete medical history that 
included other episodes of syncope.  

So if the veteran's private medical records are obtained, he 
may need to be rescheduled for another VA compensation 
examination to have the evaluating physician consider this 
additional evidence.  38 U.S.C.A. § 5103A(d) (West 2002).  
This is the only way of ensuring the examining physician's 
medical opinion concerning the current severity of the post-
traumatic headaches at issue is fully informed and based on 
an independent objective review of the record.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  See also Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The RO's February 13, 2002 VCAA letter informed the veteran 
he had 30 days to respond by submitting additional 
information or evidence concerning his claim (i.e., by March 
14, 2002).  That was a violation of the holding in the PVA 
case.  Therefore, since this case is being remanded for other 
reasons, the RO should take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Inform the veteran that his private 
medical records from W.M. have not been 
obtained, although requested by the RO 
more than 2 years ago in a July 24, 2001 
letter.  Indicate the RO will make one 
more attempt to obtain these records, 
using the address he provided in his 
January 2001 VA Form 21-4142.  Also tell 
him that, if his private physician has a 
new address for requesting these records, 
VA needs to be apprised of it and the 
veteran must complete another VA Form 21-
4142 reflecting this change.  Further 
inform the veteran that, whatever the 
case, he is ultimately responsible for 
obtaining these records if VA cannot.

2.  Also send the veteran another VA Form 
21-4142 for the "Los Angles Medical 
Center, 4867 Sunset BLVD, Los Angles, CA 
90027," and tell him he needs to return 
it so that VA can request a copy of the 
report of the March 2000 CT scan of his 
head.  Then, attempt to obtain it.  If it 
cannot be obtained, notify him in 
accordance with the VCAA.

3.  In the event that any records, 
government or private, do not exist, 
obtain a statement from the custodian of 
records to that effect, and (A) inform 
the veteran which records were not 
obtained, (B) tell him what efforts were 
expended in obtaining them, and (C) 
inform him what will happen next with his 
claim as a result.  

4.  After this development is completed, 
the RO should determine whether another 
VA examination is needed.  If so, 
schedule one.  

5.  Also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

6.  If, upon completion of the above 
development, benefits are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



